Citation Nr: 0719103	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  98-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a May 31, 1991 rating decision which assigned an effective 
date of April 3, 1989 for a 50 percent disability rating for 
post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 11, 
1991 for the assignment of a total rating for post traumatic 
stress disorder (PTSD).

(In addition to the above issues, the veteran has asserted 
that there was clear and unmistakable error (CUE) in a May 
22, 1991 Board decision establishing a rating of 50 percent 
for PTSD.  This matter involving CUE in a prior Board 
decision is addressed by the Board in the first instance, and 
is the subject of a separate Board Decision issued 
simultaneously under Docket Number 05-35 903A.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which assigned an effective date of July 
11, 1991 for a total rating for PTSD.  The matter of CUE in 
the 1991 rating decision arises from an April 1998 rating 
decision.  

The Board must clarify the issues on appeal.  The issue of 
whether CUE had been committed in the May 31, 1991 rating 
decision assigning an effective date of April 3, 1989 for the 
50 percent rating for PTSD was characterized by the RO as 
whether CUE had been committed in an April 1997 rating 
decision.  The Board notes that the April 1997 rating 
decision did not and could not have pertained to the 
effective date for the veteran's 50 percent rating.  The 
Board believes that the RO made a clerical error in 
identifying the rating decision under review as the RO's 
analysis of the claim cited the facts and law relevant to 
reviewing the May 31, 1991 rating decision which actually 
assigned the April 3, 1989 effective date.  Accordingly, the 
Board finds that the RO has considered the relevant facts.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran testified before the undersigned at a November 
2005 hearing at the RO.  A transcript has been associated 
with the file.  At the hearing, the veteran submitted 
additional evidence for consideration in this claim, with a 
waiver of RO consideration.  The Board may proceed to decide 
this claim.  38 C.F.R. § 20.1304.  

During his November 2005 hearing before the undersigned, the 
veteran moved for revision of an April 3, 1991 Board 
decision.  The Board must make the determination on this 
motion pursuant to 38 U.S.C.A. § 7111.  As noted above, that 
issue is the subject of a separate Board decision.

The veteran's representative submitted a May 2005 letter in 
which the veteran claimed entitlement to an earlier effective 
date for "retroactive pay," from February 1986 to 1989.  
The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has clarified that claims regarding past 
decisions must be framed in either CUE or reopening terms.  
See Rudd v. Nicholson, 20 Vet.App. 296 (2006).  The veteran 
and his representative should be asked to clarify the nature 
of the claim and specify, if necessary, the decision and 
error made in it.

The veteran's representative submitted a November 2005 letter 
which claimed entitlement to service connection for diabetes 
due to herbicide exposure, sexual dysfunction due to diabetes 
and secondary service connection for a heart condition due to 
PTSD.  These matters are REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran testified that if his claim for a 100 percent 
disability rating was granted retroactive to 1989, all other 
issues on appeal would be withdrawn. 

2.  In a separate decision, the Board is finding a 1991 Board 
decision was clearly and unmistakably erroneous in not 
assigning a 100 percent disability rating for the veteran's 
PTSD. 


CONCLUSION OF LAW

In light of the grant of the veteran's motion concerning CUE 
in a May 1991 Board decision, the remaining claims of CUE in 
a May 1991 RO rating decision and entitlement to an earlier 
effective date for the assignment of a total rating for PTSD 
are moot. 38 U.S.C.A. § 7105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1988, the veteran brought several claims for 
service connection for, in relevant part, PTSD and increases 
for his residuals of shrapnel wounds.  The veteran was 
granted service connection for PTSD in an April 1988 rating 
decision with an initial rating of 10 percent.  The veteran 
was notified of this result in a May 23, 1988 letter.  On 
April 3, 1989, the RO received a letter from the veteran.  
The RO took this as a claim for increased ratings and 
proceeded with development.  The veteran was denied increased 
ratings and appealed to the Board.  The Board granted an 
increased rating for PTSD of 50 percent in a May 1991 
decision.  The RO assigned an effective date of April 1989 
for the increased rating in a May 1991 rating decision 
promulgated in June 1991.

The veteran now contends that the May 1991 rating decision 
which assigned the April 1989 effective date was clearly and 
unmistakably erroneous.  He moves that his April 1989 letter 
should be appropriately considered as a Notice of 
Disagreement, which would have kept his claim open through 
the May 1991 Board decision, thus entitling him to an earlier 
effective date.  

In a separate decision issued simultaneously, the Board has 
found that the 1991 Board decision was clearly and 
unmistakably erroneous in not assigning the veteran a 100 
percent disability rating.  That rating will now be assigned 
as if it were granted in 1991 - in other words, from the date 
of the claim for an increase that led to the Board decision 
(April 3, 1989).  At his 2005 hearing, the veteran agreed 
that if the Board were now able to assign a 100 percent 
rating retroactive to that date, this would resolve all 
pending claims in full.  See transcript at page 3.  The 
separate decision finding CUE, then, is considered to be a 
full grant of the benefits being sought on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993) (a claimant may limit a claim 
or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum disability 
rating allowed by law).  Moreover, because the claim is being 
granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
have been fully satisfied.  


ORDER

The claims of whether clear and unmistakable error (CUE) was 
committed in a May 31, 1991 rating decision which assigned an 
effective date of April 3, 1989 for a 50 percent disability 
rating for post traumatic stress disorder (PTSD) and whether 
an effective date earlier than July 11, 1991 can be assigned 
for a total rating for post traumatic stress disorder (PTSD) 
are dismissed.



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


